Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Martin D. Moynihan on 06/30/2021.

The application has been amended as follows: 

The application has been amended as follows: 
Cancel claims 20-32.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: in light of the new amendments to the claims, the prior art does not disclose using SK4 to treat an adult subject having catecholaminergic polymorphic ventricular tachycardia (CPVT) wherein administering said blocker of a SK4 channel results in elongating or prolonging a PR interval of the subject, thereby preventing ventricular tachycardia in the subject. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        




/JOHANN R RICHTER/            Supervisory Patent Examiner, Art Unit 1617